Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the amendment filed on 12/09/2020.
Claims 1-2, 7-10, 13-16, 18-27, 43 and 56-57 are pending.
Claims 3-6, 11-12, 17, 28-42 and 44-55 are cancelled.
Response to Arguments
Regarding 35 USC 103
Applicant’s Arguments
Applicant’s arguments regarding 35 USC 103, pages 10-13, claims 1, 16, 27 and 43, filed on 12/09/2020. Applicant argues that the prior art of record Deng (WO2013086362) in view of  Ranta-Aho (JP6002245B2) fails to teach or suggest “wherein the resource comprises a non-grant resource”.
Examiner’s ResponseWith regards to applicant’s arguments regarding 35 USC 103, pages 10-13, claims 1, 16, 27 and 43, filed on 12/09/2020. Have been fully considered but are not persuasive. Deng disclose (0113/0186) a system comprising of network resources and/or user equipment wherein grant is not available. Deng (0113) discloses transmitting data/packets without the use of grant components. In specification (pg. 1, lines 15, 25) resources are described as user equipment (UE) and/or mobile terminals providing transmission via non-grant carrier devices. Therefore the examiner believes the prior art of record does teach or suggest the claim limitation, “wherein the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-10, 13-16, 18-22, 24-27, 43 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (WO2013086362) in view of  Ranta-Aho (JP6002245B2).
As to claim 1, Deng teaches a data transmission method, comprising: transmitting, by a first transmission node, configuration information to a second transmission node, (¶0080 data transmission; ¶0086  WTRU, base station  exchange data with anther WTRU, base station; ¶0117 transmission of configuration information; ¶0267 first node and a second node for transmission) wherein the first transmission node is a base station and the second transmission node is a user equipment, (¶0048 transmit wireless signals,  user equipment (UE), a mobile station, base stations, mobile subscriber) and the configuration information comprises one or more of the following: detection period, information corresponding to a detected resource, time frequency location of a reference signal corresponding to a detected resource, and feedback mode information, (¶0203 configuration  measurements, feedback measurements, resource frequency, signal and interference measurements) wherein the resource comprises a non-grant resource, and the detection value comprises a detection value for channel quality information or interference information, or an energy detection value. (¶0186 WTRU, grant is not available; ¶0203 measurements may include interference measurements; ¶0211 CQI and signal measurement; ¶0230 interference calculation, energy measurement).
Although Deng teaches the method recited above, wherein Deng fails to expressly teach determining, by the first transmission node, that a resource within a second predefined time window is available according to a detection value obtained by performing detection on a resource within a first predefined time window and transmitting, by the first transmission node, data to the second transmission node using the resource within the second predefined time window.
Ranta-Aho, however discloses, determining, by the first transmission node, that a resource within a second predefined time window is available (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined  TTI ) according to a detection value obtained by performing detection on a resource within a first predefined time window; (¶0020 preambles can be associated with a first transmission time interval; ¶0072 pre-defined  TTI) and transmitting, by the first transmission node, data to the second transmission node using the resource within the second predefined time window, (¶0022 second transmission time interval; ¶0046 transmit information on the required transmission time interval; ¶0072 pre-defined  TTI).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for detecting available resources during a transmission timed interval and transmitting data during that interval. One of ordinary skill in the art would be motivated to allow for reduced latency. (See Ranta-Aho para 0005)
As to claim 2, the combination of Deng and Ranta-Aho teach the method recited in claim 1, wherein Ranta-Aho further teaches The data transmission method according to claim 1, further comprising: when the first transmission node determines that the resource within the second predefined time window is unavailable according to the detection value obtained by performing the detection on the resource within the first predefined time window, (¶0019 second transmission time interval length; ¶0069 TTI lengths (transmission time intervals); ¶0072 pre-defined TTI ¶0091 determine TTIs, no suitable resources available) re-determining, by the first transmission node, the first predefined time window and the second predefined time window, and continuing to perform a step of determining whether a resource within the re-determined second predefined time window is available. (¶0019 first transmission time interval length, second transmission time interval length; ¶0022 resources available using the second transmission time interval; ¶0072 pre-defined TTI). 
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for detecting available resources during a transmission timed interval and transmitting data during that interval. One of ordinary skill in the art would be motivated to allow for faster data rates. (See Ranta-Aho para 0005)
As to claim 7, the combination of Deng and Ranta-Aho teach the method recited in claim 1, wherein Deng further teaches The data transmission method according to claim 1, wherein the first transmission node receives first feedback information according to configuration information; and/or, the first transmission node receives second feedback information after transmitting data, (¶0217 received measurement, feedback measurement; ¶0246 received ACK/NACK)
Although Deng teaches the method recited above, wherein Deng fails to expressly teach and the first transmission node determines that the resource within the second predefined time window is available according to the first feedback information or the second feedback information from the second transmission node.
Ranta-Aho, however discloses, and the first transmission node determines that the resource within the second predefined time window is available according to the first feedback information or the second feedback information from the second transmission node. (¶0022 resources may be available using the second transmission time interval; ¶0150 resource and TTI associated transmitting positive acknowledgment).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for determining available resources within a measured time interval. One of ordinary skill in the art would be motivated to allow for implementing a controller to configure the timed intervals. (See Ranta-Aho para 0030)
As to claim 8, the combination of Deng and Ranta-Aho teach the method recited in claim 1, wherein Ranta-Aho further teaches the data transmission method according to claim 1, wherein when the resource within the second predefined time window is available, (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI) before transmitting, by the first transmission node, data to the second transmission node using the resource within the second predefined time window, (¶0022 second transmission time interval; ¶0046 transmit information on the required transmission time interval; ¶0072 pre-defined TTI) the method further comprises: transmitting, by the first transmission node, a synchronization signal and/or broadcast channel within the second (¶0022 second transmission time interval; ¶0046 transmit information on the required transmission time interval; ¶0072 pre-defined TTI ) wherein the synchronization signal is transmitted periodically within the second predefined time window (¶0022 second transmission time interval; ¶0046 transmit information on the required transmission time interval; ¶0072 pre-defined TTI) and the broadcast channel is transmitted merely once at a front end of the second predefined time window or after a first synchronization signal is transmitted. (¶0022 second transmission time interval; ¶0072 pre-defined TTI; ¶0085 system information broadcast, configured with the default TTI length).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for determining available resources within a measured time interval and transmitting data during the timed interval. One of ordinary skill in the art would be motivated to allow for implementing user preferences in selecting transmission timed intervals. (See Ranta-Aho para 0112)
As to claim 9, the combination of Deng and Ranta-Aho teach the method recited in claim 7, wherein Ranta-Aho further teaches the data transmission method according to claim 7, wherein the first feedback information comprises one of the following: whether the resource within the second predefined time window is available; (¶0031 if time interval is available; ¶0072 pre-defined  TTI; ¶0102 feedback channel assignment are used at  TTI length) a detection value of a resource within a third predefined time window; (¶0069 two or more different TTI lengths (transmission time intervals); ¶0072 pre-defined  TTI; ¶0074 TTI resources available) and whether the detection value of the resource within the third predefined (¶0071 transmission time interval (TTI) lengths have been defined, with less coverage; ¶0072 pre-defined  TTI)
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for determining available resources within different measured time intervals. One of ordinary skill in the art would be motivated to allow for a user to select a timed interval. (See Ranta-Aho para 0087)
As to claim 10, the combination of Deng and Ranta-Aho teach the method recited in claim 7, wherein Deng further teaches the data transmission method according to claim 7, wherein the second feedback information comprises one of the following: acknowledgement message ACK/non-acknowledgement message NACK; (¶0238 retransmission, send acknowledgement, send negative acknowledgement (NACK)) availability information about a system bandwidth resource corresponding to the resource within the second predefined time window; (¶0247 TTI,  granted bandwidth) channel state information CSI corresponding to the resource within the second predefined time window; (¶0216 TTI resources; ¶0221 channel state information (CSI), TTI CSI) CSI for a bandwidth for transmitting data; type information of a detected signal; (¶0203 channel configuration include,  transmission bandwidth) cell identity information corresponding to the detected signal; transmission power indicator; and interference intensity indicator. (¶0203 channel configuration, measurements may include, for example, XL feedback measurements, XL signal and interference measurements; ¶0241 measurements with a cell configuration, measuring specific reference signal, measuring the XL BW assigned to this cell broadcast).
Although Deng teaches the method recited above, wherein Deng fails to expressly teach occupation information about the resource within the second predefined time window; information that a specific signal is detected over the resource within the third predefined time window; whether the resource within the second predefined time window is available; a detection value of the resource within the third predefined time window and whether the detection value of the resource within the third predefined time window is less than a second threshold.
Ranta-Aho, however discloses, occupation information about the resource within the second predefined time window; (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI) information that a specific signal is detected over the resource within the third predefined time window; (¶0069 two or more different TTI lengths (transmission time intervals) are available; ¶0072 pre-defined TTI ¶0074 TTI resources available) whether the resource within the second predefined time window is available; (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI )  a detection value of the resource within the third predefined time window; (¶0069 two or more different TTI lengths are available; ¶0072 pre-defined TTI; ¶0074 TTI resources available) whether the detection value of the resource within the third predefined time window is less than a second threshold; (¶0069 two or more different TTI lengths (transmission time intervals); ¶0072 pre-defined  TTI ¶0074 TTI resources available).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for determining available resources within different measured (See Ranta-Aho para 0055) 
As to claim 13, the combination of Deng and Ranta-Aho teach the method recited in claim 1, wherein Deng further teaches the data transmission method according to claim 1, wherein the first transmission node transmits configuration information to the second transmission node over a subframe of a grant component carrier. (¶0098 transmit data, subframe; ¶0204 granted carriers; ¶0246 transmit over sub-carrier groups within the granted bandwidth).
As to claim 14, the combination of Deng and Ranta-Aho teach the method recited in claim 1, wherein Deng further teaches the data transmission method according to claim 1, wherein the first transmission node receives first feedback information from the second transmission node over a grant resource; and/or, the first transmission node receives second feedback information from the second transmission node over a grant resource or non-grant resource. (¶0216 resources specified in the grant; ¶0246 received ACK/NACK).
As to claim 15, the combination of Deng and Ranta-Aho teach the method recited in claim 1, wherein Deng further teaches the data transmission method according to claim 1, wherein when the second transmission node performs interference or energy detection on the detected resource in the configuration information, the first transmission node does not transmit data over the detected resource in the configuration information. (¶0226 power may be calculated by a WTRU; ¶0230 interference calculation may be based on energy measurement and power measurement).
As to claim 16, Deng teaches A data transmission method, (¶0080 data transmission) according to configuration information received from a first transmission node to obtain first  (¶0217 received measurement, feedback measurement) or, performing detection, by the second transmission node, on a resource corresponding to the first transmission node transmitting data to obtain second feedback information (¶0217 received measurement, feedback measurement) and transmitting the obtained first feedback information or second feedback information to the first transmission node, (¶0238 WTRU may send  acknowledgement (ACK), feedback may acknowledgement transmitted)  wherein the first transmission node is a base station and the second transmission node is a user equipment, (¶0048  transmit wireless signals,  user equipment (UE), a mobile station, base stations) and the first feedback information comprises: a detection value of the detected resource or the system bandwidth resource corresponding to the detected resource, or whether the detection value of the detected resource or the system bandwidth resource corresponding to the detected resource is less than a second threshold, (¶0245 WTRU reference signal, frequency, feedback measurements; ¶0246 received ACK/NACK provide bandwidth) and the configuration information comprises one or more of the following: information corresponding to a detected resource, time frequency location of a reference signal corresponding to a detected resource, and feedback mode information, (¶0203 configuration  measurements, feedback measurements,  signal and interference measurements) the resource comprises a non-grant resource, and the detection value comprises a detection value for channel quality information or interference information, or an energy detection value. (¶0186 WTRU, grant is not available; ¶0203 measurements may include interference measurements; ¶0211 CQI and signal measurement; ¶0230 interference calculation, energy measurement).
Although Deng teaches the method recited above, wherein Deng fails to expressly teach comprising: performing detection, by a second transmission node, on a resource within a first predefined time window.
Ranta-Aho, however discloses, comprising: performing detection, by a second transmission node, on a resource within a first predefined time window (¶0022 resources may be available using the second transmission time interval; ¶0027 determined resource and transmission time interval length; ¶0072 pre-defined TTI).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for Detecting available resources during a transmission timed interval and transmitting data during that interval. One of ordinary skill in the art would be motivated to allow for reducing network cost. (See Ranta-Aho para 0005)
As to claim 18, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches the data transmission method according to claim 16, wherein the second transmission node transmits the obtained first feedback information or second feedback information to the first transmission node (¶0222 CSI feedback,  transmitted; ¶0267 first node and a second node for transmission) when detecting that the detected resource in the configuration information is idle or detecting a specific signal or receiving a trigger signaling from the first transmission node. (¶0130 WRTU, configuration information; ¶0233 WTRU in IDLE mode).
As to claim 19, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches the data transmission method according to claim 16, further comprising: transmitting, by the second transmission node, the second feedback (¶0238 feedback transmitted; WTRU send a positive acknowledgement (ACK); send a negative acknowledgement (NACK); ¶0267 first node and a second node for transmission).
As to claim 20, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Ranta-Aho further teaches the data transmission method according to claim 16, further comprising: receiving, by the second transmission node, a synchronization signal and/or broadcast channel within the second predefined time window, (¶0022 second transmission time interval; ¶0029 receiving information on the required transmission time interval; ¶0072 pre-defined  TTI; ¶0085 system information broadcast, configured  with the default TTI length) wherein the synchronization signal is received periodically within the second predefined time window (¶0022 second transmission time interval; ¶0046 transmit information on the required transmission time interval; ¶0072 pre-defined TTI) and the broadcast channel is received merely once at a front end of the second predefined time window or after a first synchronization signal is received. (¶0019 second transmission time interval length; ¶0072 pre-defined TTI; ¶0085 system information broadcast, configured with the default TTI length).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for determining available resources within a measured time interval based on a reference frequency and transmitting data during the timed interval. One of ordinary skill in the art would be motivated to allow for allow for a reduction in the size of the system information broadcast. (See Ranta-Aho para 0128)
As to claim 21, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches the data transmission method according to claim 16, wherein the configuration information comprises current state information about the first transmission node; and the method further comprises: when the second transmission node detects that the state information in the configuration information is mute state, not transmitting, by the second transmission, the first feedback information or the second feedback information. (¶0105 WTRU configuration associated XPDACH; ¶0106 XPDACH, carry channel state information (CSI); ¶0123 WTRU does not retransmit data; ¶0233 WTRU in IDLE mode).
As to claim 22, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches the data transmission method according to claim 16, wherein the second transmission node transmits the obtained first feedback information or second feedback information to the first transmission node over a grant component carrier. (¶0113 transmission not require a network grant; ¶0238 feedback transmitted; WTRU send a positive acknowledgement (ACK); send a negative acknowledgement (NACK); ¶0246 transmit over sub-carrier groups within the granted bandwidth; ¶0267 second node for transmission).
As to claim 24, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches the data transmission method according to claim 16, wherein the second transmission node transmits the obtained first feedback information or second feedback information over a non-grant component carrier in a broadcast manner. (¶0113 transmission not require a network grant; ¶0238 feedback transmitted; WTRU send a positive acknowledgement (ACK); send a negative acknowledgement (NACK); ¶0267 second node for transmission).
As to claim 25, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches the data transmission method according to claim 16, wherein the first feedback information further comprises: whether the detected resource in the configuration information or the system bandwidth resource corresponding to the detected resource is available. (¶0203 channel configuration include,  transmission bandwidth)
As to claim 26, the combination of Deng and Ranta-Aho teach the method recited in claim 16, wherein Deng further teaches The data transmission method according to claim 16, wherein the second feedback information comprises one of the following: acknowledgement message ACK/non-acknowledgement message NACK; (¶0238 retransmission, send acknowledgement, send negative acknowledgement (NACK)) availability information about a system bandwidth resource corresponding to the resource within the second predefined time window; (¶0247 TTI, granted bandwidth) channel state information CSI corresponding to the resource within the second predefined time window; (¶0216 TTI resources; ¶0221 channel state information (CSI), TTI CSI) CSI for a bandwidth for transmitting data; type information of a detected signal; (¶0203 channel configuration include,  transmission bandwidth) cell identity information corresponding to the detected signal; transmission power indicator; and interference intensity indicator. (¶0203 channel configuration, measurements may include, for example, XL feedback measurements, XL signal and interference measurements; ¶0241 measurements with a cell configuration, measuring specific reference signal, measuring the XL BW assigned to this cell broadcast).
Although Deng teaches the method recited above, wherein Deng fails to expressly teach occupation information about the resource within the second predefined time window; information that a specific signal is detected over a resource within a third predefined time 
Ranta-Aho, however discloses, occupation information about the resource within the second predefined time window; (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI) information that a specific signal is detected over a resource within a third predefined time window; (¶0069 two or more different TTI lengths (transmission time intervals); ¶0072 pre-defined TTI ¶0074 TTI resources available)  whether the resource within the second predefined time window is available; a detection value of the resource within the third predefined time window; (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI) whether the detection value of the resource within the third predefined time window is less than a second threshold; (¶0069 two or more different TTI lengths (transmission time intervals); ¶0072 pre-defined TTI; ¶0074 TTI resources available).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for detecting available resources during different transmission timed intervals and transmitting data during that interval. One of ordinary skill in the art would be motivated to allow for improving system capacity. (See Ranta-Aho para 0005)
As to claim 27, Deng teaches a data transmission device, comprising a processor and a storage device, wherein the storage device stores processor-executable programs, and the programs comprise a determination module and a transmission module, (¶0061 emitter/detector; ¶0267 node for transmission; ¶0306 computer-readable medium,  processor, computer program) wherein the second transmission node is a user equipment, and the configuration information comprises one or more of the following: information corresponding to a detected resource, time frequency location of a reference signal corresponding to a detected resource, and feedback mode information, (¶0203 configuration  measurements, feedback measurements, signal and interference measurements) wherein the resource comprises a non-grant resource, and the detection value comprises a detection value for channel quality information or interference information, or an energy detection value. (¶0186 WTRU, grant is not available; ¶0203 measurements may include interference measurements; ¶0211 CQI and signal measurement; ¶0230 interference calculation, energy measurement).
Although Deng teaches the method recited above, wherein Deng fails to expressly teach wherein the determination module is arranged to determine that a resource within a second predefined time window is available according to a detection value obtained by performing detection on a resource within a first predefined time window and transmit a determination result to the transmission module; and the transmission module is arranged to transmit data to a second transmission node using the resource within the second predefined time window, and transmit configuration information to the second transmission node.
Ranta-Aho, however discloses, wherein the determination module is arranged to determine that a resource within a second predefined time window is available (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI) according to a detection value obtained by performing detection on a resource within a first predefined time window; (¶0020 preambles associated, first transmission time interval; ¶0072 pre-defined TTI) transmit a determination result to the transmission module; and the (¶0022 second transmission time interval; ¶0046 transmit information on the required transmission time interval; ¶0072 pre-defined TTI).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for Detecting available resources during a transmission timed interval and transmitting data during that interval. One of ordinary skill in the art would be motivated to allow for receiving access requests for transmission timed intervals. (See Ranta-Aho para 0118)
As to claim 43, Deng teaches a data transmission device, comprising a processor and a storage device, wherein the storage device stores processor-executable programs, (¶0061 emitter/detector; ¶0267 node for transmission; ¶0306 computer-readable medium,  processor, computer program) and the programs comprise: a receiving module arranged to receive configuration information from a first transmission node; (¶0241 XL measurements with specific XL configuration; ¶0255 receiving all the XL measurements) according to received configuration information to obtain first feedback information, or, perform detection on a resource corresponding to the first transmission node transmitting data to obtain second feedback information; (¶0238 feedback, positive acknowledgement (ACK); negative acknowledgement (NACK); ¶0246 received ACK/NACK) and a transmission module arranged to transmit the obtained feedback information to the first transmission node, (¶0238 feedback, positive acknowledgement (ACK); negative acknowledgement (NACK); ¶0246 received ACK/NACK) wherein the first transmission node is a base station, (¶0049 communications systems include  base station; ¶0267 first node) and the first feedback information comprises: a detection value of the detected resource or the system bandwidth resource corresponding to the detected resource, or whether the detection value of the detected resource or the system bandwidth resource corresponding to the detected resource is less than a second threshold, (¶0203 channel configuration include,  transmission bandwidth) and the configuration information comprises one or more of the following: information corresponding to a detected resource, time frequency location of a reference signal corresponding to a detected resource, and feedback mode information, (¶0203 configuration  measurements, feedback measurements,  signal and interference measurements) the resource comprises a non-grant resource, and the detection value comprises a detection value for channel quality information or interference information, or an energy detection value. (¶0186 WTRU, grant is not available; ¶0203 measurements may include interference measurements; ¶0211 CQI and signal measurement; ¶0230 interference calculation, energy measurement).
Although Deng teaches the method recited above, wherein Deng fails to expressly teach a detection module arranged to perform detection on a resource within a first predefined time window.
Ranta-Aho, however discloses, a detection module arranged to perform detection on a resource within a first predefined time window (¶0027 identifying a resource; ¶0044 resources provided in association with the first transmission time interval; ¶0072 pre-defined TTI).
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for Detecting available resources during a transmission timed (See Ranta-Aho para 0065)
As to claim 56, the combination of Deng and Ranta-Aho teach the method recited in claim 27, wherein Deng further teaches The data transmission device according to claim 27, wherein the programs further comprise: a receiving module arranged to receive first feedback information from the second transmission node over a grant resource; and/or receive second feedback information from the second transmission node over a grant resource or non-grant resource; (¶0223 CSI feedback reporting, eNB with grant for  data transmission; ¶0246 received ACK/NACK and CQI; ¶0276 nodes are wireless receive units) wherein the receiving module is further arranged to receive the first feedback information according to the configuration information; and/or, receive the second feedback information after transmitting data. (¶0238 retransmission, send acknowledgement, send negative acknowledgement (NACK); ¶0246 received ACK/NACK and CQI).
As to claim 57, the combination of Deng and Ranta-Aho teach the method recited in claim 27, wherein Ranta-Aho further teaches The data transmission device according to claim 56, wherein the determination module is further arranged to determine that the resource within the second predefined time window is available according to the first feedback information or the second feedback information from a second transmission node. (¶0022 resources may be available using the second transmission time interval; ¶0072 pre-defined TTI; ¶0150 resource and TTI associated transmitting positive acknowledgment). 
Thus given the teachings of Ranta-Aho it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Ranta-Aho and Deng for Detecting available resources during a transmission timed  virtual partitioning of resources. (See Ranta-Aho para 0116)
Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Deng (WO2013086362A1) in view of Ranta-Aho (JP6002245B2) and in further view of Mariner (US 20140056278).
As to claim 23, although the combination of Deng and Ranta-Aho teach the method recited in claim 23, the combination of Deng and Ranta-Aho fail to expressly teach the data transmission method according to claim 22, wherein the second transmission node transmits the obtained first feedback information or second feedback information to the first transmission node over a subframe n+k of the grant component carrier; wherein subframe n is a subframe by which the first transmission node transmits feedback trigger information or a subframe by which the first transmission node transmits data, and k is 1, 2, 3 or 4 or determined according to uplink and downlink resource configuration of the grant component carrier.
Mariner, however discloses, the data transmission method according to claim 22, wherein the second transmission node transmits the obtained first feedback information or second feedback information to the first transmission node over a subframe n+k of the grant component carrier; (¶0030 WTRU 102 c; ¶0047 WTRU 102 a; ¶0105 WTRU  configured to transmit feedback,  grant for transmission, subframe(n); ¶0196 feedback received, transmitted in subframe(n+k)) wherein subframe n is a subframe by which the first transmission node transmits feedback trigger information or a subframe by which the first transmission node transmits data, and k is 1, 2, 3 or 4 or determined according to uplink and downlink resource configuration of the grant component carrier. (¶0105 subframe (n), and the WTRU configured to transmit feedback; ¶0196 k may be determined to ensure that subframe (n+k) is available for UL transmission; ¶0203 value of k should be used for a given DL transmission).
Thus given the teachings of Mariner it would have been obvious to one of ordinary skill persons in the art before the effective filing date of the claimed invention to combine the teachings of Mariner, Deng and Ranta-Aho for network device transmits feedback measurements over a grant carrier subframe, wherein the subframe values determine uplink and downlink resources. One of ordinary skill in the art would be motivated to allow for preventing conflicts between the uplink/downlink transmissions of the plurality of network instances. (See Mariner para 0005)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454   

/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2454